


Exhibit 10.4 Amended and Restated Employment Agreement between Flushing Savings
Bank, FSB and John R. Buran

FLUSHING SAVINGS BANK, FSB
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”)
entered into as of December 5, 2008, by and between Flushing Savings Bank, FSB,
a savings bank organized and existing under Federal law and having its executive
offices at 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (the
“Bank”), and John R. Buran, residing at (address) (“Officer”).

WITNESSETH:

                    WHEREAS, the Bank and the Officer are parties to an
Employment Agreement dated as of January 22, 2001, as amended and restated
effective as of July 1, 2005 (the “Original Employment Agreement”); and

                    WHEREAS, the Board has appointed the Officer to the position
of President and Chief Executive Officer of the Bank, effective July 1, 2005;
and

                    WHEREAS, the Bank considers the availability of the
Officer’s services to be important to the successful management and conduct of
the Bank’s business and desires to secure for itself the continued availability
of his services; and

                    WHEREAS, for purposes of securing for the Bank the Officer’s
continued services, the Board of Directors of the Bank (“Board”) has authorized
the proper officers of the Bank to enter into an amended and restated employment
agreement with the Officer on the terms and conditions set forth herein; and

                    WHEREAS, the Officer is willing to make his services
available to the Bank on the terms and conditions set forth herein:

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Bank and the Officer
hereby agree as follows:

          Section 1.          Employment.

                    The Bank hereby agrees to employ the Officer, and the
Officer hereby agrees to accept such employment, during the period and upon the
terms and conditions set forth in this Agreement.

          Section 2.          Employment Period.

                    (a)            Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment

--------------------------------------------------------------------------------




2

(“Employment Period”) established under this section 2. The Employment Period
under this Amended and Restated Employment Agreement shall be for a term
commencing on the date hereof and ending on November 21, 2011, plus such
extensions as are provided pursuant to section 2(b) of this Agreement.

                    (b)            On or as of July 1, 2009, and on or as of
each July 1 thereafter, the Employment Period shall be extended for one
additional year if and only if the Board shall have authorized the extension of
the Employment Period prior to July 1 of such year and the Officer shall not
have notified the Bank prior to July 1 of such year that the Employment Period
shall not be so extended. If the Board shall not have authorized the extension
of the Employment Period prior to July 1 of any such year, or if the Officer
shall have given notice of nonextension to the Bank prior to July 1 of such
year, then the Employment Period shall not be extended pursuant to this section
2(b) at any time thereafter and shall end on the last day of its term as then in
effect.

                     (c)           Upon the termination of the Officer’s
employment with the Bank, the extensions provided pursuant to section 2(b) shall
cease (if such extensions have not previously ceased).

                     (d)           Notwithstanding anything herein to the
contrary, the Employment Period shall end and the Officer’s employment with the
Bank shall terminate on the date on which the Officer’s employment with Flushing
Financial Corporation terminates.

          Section 3.          Title and Duties.

                    On the date on which the Employment Period commences, the
Officer shall hold the position of President and Chief Executive Officer of the
Bank and shall be a member of the Board with all of the powers and duties
incident to such positions under law and under the by-laws of the Bank. During
the Employment Period, the Officer shall: (a) devote his full business time and
attention (other than during weekends, holidays, vacation periods and periods of
illness or approved leaves of absence) to the business and affairs of the Bank
and use his best efforts to advance the Bank’s interests, including reasonable
periods of service as an officer and/or board member of trade associations,
their related entities and charitable organizations; and (b) perform such
reasonable additional duties as may be assigned to him by or under the authority
of the Board. The Officer shall have such authority as is necessary or
appropriate to carry out his duties under this Agreement.

          Section 4.          Compensation.

                    In consideration for services rendered by the Officer under
this Agreement:

                    (a)            The Bank shall pay to the Officer a salary at
an annual rate equal to the greater of (i) $595,000 or (ii) such higher annual
rate as may be prescribed by or under the authority of the Board (the “Current
Salary”). The Officer will undergo an annual salary and performance review on or
about June 30 of each year commencing in 2009. The Current Salary payable under
this section 4 shall be paid in approximately equal installments in accordance
with the Bank’s customary payroll practices.

--------------------------------------------------------------------------------




3

                     (b)           The Officer shall be eligible to participate
in any bonus plan maintained by the Bank for its officers and employees.

          Section 5.          Employee Benefits and Other Compensation.

                     (a)           Except as otherwise provided in this
Agreement, the Officer shall, during the Employment Period, be treated as an
employee of the Bank and be entitled to participate in and receive benefits
under the Bank’s employee benefit plans and programs, as well as such other
compensation plans or programs (whether or not employee benefit plans or
programs), as the Bank may maintain from time to time, in accordance with the
terms and conditions of such employee benefit plans and programs and
compensation plans and programs and with the Bank’s customary practices.

                     (b)           The Bank shall provide the Officer with a
suitable automobile for use in the performance of the Officer’s duties hereunder
and shall reimburse the Officer for all expenses incurred in connection
therewith in accordance with Bank policies (but in no event later than the last
day of the calendar year next following the calendar year in which the expenses
were incurred).

                     (c)           The Officer shall be entitled, without loss
of pay, to vacation time in accordance with the policies periodically
established by the Board for senior management officials of the Bank, which
shall in no event be less than four weeks in each calendar year. Except as
provided in section 7(b), the Officer shall not be entitled to receive any
additional compensation from the Bank on account of his failure to take a
vacation, nor shall he be entitled to accumulate unused vacation from one
calendar year to the next except to the extent authorized by the Board for
senior management officials of the Bank.

                     (d)           On May 27 of each of the years 2006 through
2015, the Bank shall credit to a bookkeeping account maintained by the Bank (the
“ SERP Account”) a supplemental retirement benefit of $50,000. The supplemental
retirement benefit shall be deemed to be invested in one or more of such
investment funds as may be specified by the Bank with the consent of the Officer
(“Investment Funds”), as directed by the Officer from time to time, and the
Officer’s SERP Account shall be credited at least quarterly with the earnings
(or losses) on such investments. Upon the Officer’s termination of employment
with the Bank by reason of his death, or upon his voluntary resignation without
Good Reason, or upon his termination for “Cause” (as defined in section 8(b) of
this Agreement), the amount then credited to the Officer’s SERP Account shall be
paid by the Bank to the Officer (or in the case of his death, to his designated
beneficiaries or, in the absence of any designation, to his estate) in a cash
lump sum, and thereafter no additional amounts shall be credited to the
Officer’s SERP Account. Upon the Officer’s termination of employment with the
Bank by reason of retirement (which shall mean termination of employment at a
time when the Officer is eligible to receive an Early, Normal, or Postponed
Retirement Benefit under the Bank’s Retirement Plan), Disability (as defined in
section 9(a)), voluntary resignation within one year following an event that
constitutes Good Reason (as defined in section 7(a)(i)), or discharge without
“Cause”, or in the event of the Officer’s termination of employment for any
reason following a Change of Control, the Bank shall promptly pay to the Officer
a cash lump sum equal to (i) $500,000, without regard to the amount then

--------------------------------------------------------------------------------




4

credited to his SERP Account, or (ii) the amount then credited to his SERP
Account if such amount is greater than $500,000. Upon such payment, no further
amount shall be payable under this section 5(d). Subject to Section 22(a), any
amount payable under this Section 5(d) shall be paid promptly, but in any case
within ninety days, following the Officer’s termination of employment.

                     (e)           Subject to the limitations imposed by Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Bank
shall fund in a “rabbi trust” on an ongoing and current basis (i) the
supplemental retirement benefit provided under section 5(d) hereof, and (ii) the
amount credited to the Officer’s account under the Bank’s Supplemental Savings
Incentive Plan. The Trustee of such “rabbi trust” shall be an independent bank
or trust company.

                     (f)           If any amounts deferred pursuant to this
Agreement are found in a “determination” (within the meaning of Code Section
1313(a)) to have been includible in gross income by the Officer prior to payment
of such amounts under this Agreement due to a failure to comply with the
requirements of Code Section 409A, such amounts shall be immediately paid to the
Officer, notwithstanding any other provision of this Agreement providing for
deferral.

          Section 6.          Working Facilities and Expenses.

                    The Officer’s principal place of employment shall be at the
executive offices of the Bank in Queens County or Nassau County, New York or at
such other location upon which the Bank and the Officer may mutually agree. The
Bank shall provide the Officer, at his principal place of employment, with a
private office, stenographic services and other support services and facilities
consistent with his position with the Bank and necessary or appropriate in
connection with the performance of his duties under this Agreement. The Bank
shall reimburse the Officer for his ordinary and necessary business expenses,
including, without limitation, travel and entertainment expenses, incurred in
connection with the performance of his duties under this Agreement, upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require. Such reimbursements shall be made in accordance
with Bank policies (but in no event later than the last day of the calendar year
next following the calendar year in which the expenses were incurred).

          Section 7.          Termination with Bank Liability.

                     (a)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of:

 

 

 

 

 

                            (i)            the Officer’s voluntary resignation
from employment with the Bank within one year following an event that
constitutes “Good Reason,” which is defined as:


 

 

 

 

 

                                    (A)          the failure of the Bank to
elect or to reelect the Officer to serve as its President and Chief Executive
Officer and a member of its Board of Directors, or such other position as the
Officer consents to hold;

 

 

 

 

 

                                    (B)          the failure of the Bank to cure
a material adverse change made by the Bank in the Officer’s functions, duties,
or responsibilities in his


--------------------------------------------------------------------------------




5

 

 

 

 

 

position with the Bank within sixty days following written notice thereof from
the Officer;

 

 

 

 

 

                                    (C)          the failure of the Bank to
maintain the Officer’s principal place of employment at the executive offices of
the Bank in Queens County or Nassau County, New York or at such other location
upon which the Bank and the Officer may mutually agree;

 

 

 

 

 

                                     (D)          the failure of the Board to
extend the Employment Period within the times provided in section 2(b);
provided, however, that such failure shall not constitute Good Reason until the
earlier of 30 days after any determination by the Board that the Employment
Period shall not be so extended or August 1 of such year;

 

 

 

 

 

                                     (E)          the failure of the Bank to
cure a material breach of this Agreement by the Bank within sixty days following
written notice thereof from the Officer; or

 

 

 

 

 

                                     (F)          after a Change of Control, the
failure of any successor company to the Bank to assume this Agreement.

 

 

 

 


 

 

 

 

 

 

                        (ii)          the discharge of the Officer by the Bank
for any reason other than (A) for “Cause” as defined in section 8(b) or (B) the
Officer’s death or “Disability” as defined in section 9(a); or

 

 

 

 

 

 

                        (iii)        the Officer’s voluntary resignation from
employment with the Bank for any reason within the sixty day period commencing
six months following a Change of Control as defined in section 10;

 

 

 

 

 

then the Bank shall provide the benefits and pay to the Officer as liquidated
damages the amounts provided for under section 7(b).

 

 

 

 

 

 

 

 

 

 

                  (b)          Upon the termination of the Officer’s employment
with the Bank under circumstances described in section 7(a), the Bank shall pay
and provide to the Officer:

 

 

 

 

 

 

                        (i)          his earned but unpaid Current Salary as of
the date of termination, plus an amount representing any accrued but unpaid
vacation time and floating holidays, which amounts shall be paid within thirty
days of termination; and his earned but unpaid bonus for the year prior to the
year of termination, which shall be paid at the same time as bonuses for such
year are paid to active employees;

 

 

 

 

 

 

                        (ii)        (A) if the Officer’s termination of
employment occurs after a Change of Control, a pro rata portion of his bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12, which
amount shall be paid within thirty days of termination or (B) if the Officer’s
termination of employment occurs prior to a Change of Control, a pro rata


--------------------------------------------------------------------------------




6

 

 

 

 

 

 

portion of his bonus for the year of termination, determined by multiplying the
amount of the bonus which would have been earned by the Officer for the year of
termination if he had remained in employment through the end of the year (but
only to the extent of achievement of the applicable performance standards for
such year) by the number of full months of employment during the year of
termination, and dividing by 12, which amount shall be paid at the same time as
bonuses for such year are paid to active employees;

 

 

 

 

 

 

                         (iii)        the benefits, if any, to which he is
entitled as a former employee under the Bank’s employee benefit plans and
programs and compensation plans and programs, which shall be paid in accordance
with the terms of such plans and programs;

 

 

 

 

 

 

                        (iv)         continued health and welfare benefits
(including group life, disability, medical and dental benefits), in addition to
that provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the purchase of insurance, and shall be
equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank (or any successor thereof)
as from time to time in effect during the Severance Period. Where the amount of
such benefits is based on salary, they shall be provided to the Officer based on
the highest annual rate of Current Salary achieved by the Officer during the
Employment Period. If the Officer had dependent coverage in effect at the time
of his termination of employment, he shall have the right to elect to continue
such dependent coverage for the Severance Period. The benefits to be provided
under this paragraph (iv) shall cease to the extent that substantially
equivalent benefits are provided to the Officer (and/or his dependents) by a
subsequent employer of the Officer;

 

 

 

 

 

 

                        (v)         if the Officer is age 55 or older at the end
of the Severance Period, he shall be entitled to elect coverage for himself and
his dependents under the Bank’s retiree medical and retiree life insurance
programs. Such coverage, if elected, shall commence upon the expiration of the
Severance Period, without regard to whether the Officer commences his pension
benefit at such time, and shall continue for the life of each of the Officer and
his spouse and for so long as any of his other covered dependents, remain
eligible. The coverage and cost-sharing percentage of the Officer and his
dependents under such programs shall be those in effect under such programs on
the date of the Officer’s termination of employment with the Bank, and shall not
be adversely modified without the Officer’s written consent;

 

 

 

 

 

 

                        (vi)      within thirty days following his termination
of employment with the Bank, a cash lump sum payment in an amount equal to the
Current Salary and bonus that the Officer would have earned pursuant to sections
4(a) and 4(b), respectively, if he had continued working for the Bank for the
Severance Period. For purposes of this paragraph, the amount of bonus shall be
the highest bonus, if any, paid to the Officer by the Bank under section 4(b)
within the three-year period prior to the date of termination. The calculation
of the amount payable pursuant to this clause (vi) is set forth on Schedule A
hereto; and


--------------------------------------------------------------------------------




7

 

 

 

 

 

 

                    (vii)          within ninety days following his termination
of employment with the Bank (or such later date as required by Section 22(a)),
payment of the supplemental retirement benefit to which he is entitled pursuant
to Section 5(d) (after crediting to his SERP Account any amount which was
required to be credited to the SERP Account pursuant to such section as of the
date of his termination of employment but was not so credited).

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Bank and the Officer hereby stipulate that the
damages which may be incurred by the Officer following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits provided under this section 7(b) are
reasonable under the circumstances as a combination of liquidated damages and
severance benefits. The Officer shall not be entitled to any payment under this
Agreement to make up for benefits that would have been earned under the Bank’s
Retirement Plan, 401(k) Savings Plan, and Supplemental Savings Incentive Plan
(SSIP), and the Flushing Financial Corporation (“Holding Company”) 2005 Omnibus
Incentive Plan had he continued working for the Bank for the Severance Period.

                    (c)          For purposes of this section 7, the Severance
Period means a period of 36 months.

 

 

 

 

 

 

 

 

 

Section 8.

 

Termination for Cause or Voluntary
Resignation Without Good Reason.

                    (a)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of:

 

 

 

                         (i)          the discharge of the Officer by the Bank
for Cause; or

 

 

 

                         (ii)         the Officer’s voluntary resignation from
employment with the Bank for reasons other than those constituting a Good
Reason;

then the Bank shall have no further obligations under this Agreement, other than
(A) the payment to the Officer of his earned but unpaid Current Salary as of the
date of the termination of his employment, which amounts shall be paid within
thirty days of termination; (B) the provision of such other benefits, if any, to
which he is entitled as a former employee under the Bank’s employee benefit
plans and programs and compensation plans and programs, which shall be paid in
accordance with the terms of such plans and programs; and (C) the payment of the
supplemental retirement benefit to which he is entitled pursuant to Section 5(d)
(after crediting to his SERP Account any amount which was required to be
credited to the SERP Account pursuant to such section as of the date of his
termination of employment but was not so credited), which shall be paid within
ninety days of termination.

--------------------------------------------------------------------------------




8

                    (b)            For purposes of this Agreement, the term
“Cause” means the Officer’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.

          Section 9.          Disability or Death.

                    (a)            The Officer’s employment with the Bank may be
terminated for “Disability” if the Officer shall become disabled or
incapacitated during the Employment Period to the extent that he has been unable
to perform the essential functions of his employment for 270 consecutive days.
Upon a termination of employment for “Disability,” the Bank shall pay to the
Officer in cash the following percentages of his Current Salary under section 4
of this Agreement until the end of the Employment Period: 100% for the first six
months, 75% for the next six months and 60% thereafter for the remaining term,
if any, of the Employment Period (less in each case any benefits which may be
payable to the Officer under the provisions of disability insurance coverage in
effect for Bank employees), which shall be paid in accordance with the Bank’s
customary payroll practices. In addition, the Officer shall receive a cash lump
sum payment equal to (i) his earned but unpaid bonus for the year prior to the
year of termination, which shall be paid at the same time as bonuses for such
year are paid to active employees and (ii) the amount of the Officer’s
supplemental retirement benefit to which he is entitled pursuant to section 5(d)
(after crediting to his SERP Account any amounts which were required to be
credited to the SERP Account pursuant to section 5(d) as of the date of his
termination of employment but were not so credited), which shall be paid within
ninety days of termination.

                     (b)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of death,
the Bank shall promptly (but in any event within ninety days of the date of
death) pay the Officer’s designated beneficiaries or, failing any designation,
his estate a cash lump sum payment equal to his earned but unpaid Current Salary
plus the amount of the Officer’s SERP Account as provided in section 5(d) (after
crediting to his SERP Account any amounts which were required to be credited to
the SERP Account pursuant to section 5(d) as of the date of his death but were
not so credited). In addition, the Bank shall pay the Officer’s designated
beneficiaries or, failing any designation, his estate his earned but unpaid
bonus for the year prior to the year of termination, which shall be paid at the
same time as bonuses for such year are paid to active employees.

                     (c)           In the event of the Officer’s termination of
employment on account of death or Disability prior to a Change of Control, the
Compensation Committee of the Bank may, in its sole discretion, award the
Officer a bonus for the year of termination, in an amount determined by such
Committee either at the time of termination of employment or at the time bonuses
to active employees are awarded, in which case the Bank shall pay such bonus to
the Officer or, in the event of death, his designated beneficiaries or estate,
as the case may be, promptly (but in any event within thirty days) after it is
awarded. In the event of the Officer’s termination of employment on account of
death or Disability after a Change of Control, the Bank shall promptly (but in
any event within thirty days after termination) pay the Officer or, in the event
of death, his designated beneficiaries or estate, as the case may be, a pro rata
portion of his

--------------------------------------------------------------------------------




9

bonus for the year of termination, determined by multiplying the amount of the
bonus earned by the Officer for the preceding calendar year by the number of
full months of employment during the year of termination, and dividing by 12.

          Section 10.          Change of Control.

                    For purposes of this Agreement, the term “Change of Control”
means:

                    (a)              the acquisition of all or substantially all
of the assets of the Bank or Flushing Financial Corporation (“Holding Company”)
by any person or entity, or by any persons or entities acting in concert;

                    (b)              the occurrence of any event if, immediately
following such event, a majority of the members of the Board of Directors of the
Bank or the Holding Company or of any successor corporation shall consist of
persons other than Current Members (for these purposes, a “Current Member” shall
mean any member of the Board of Directors of the Bank or the Holding Company as
of July 1, 2005 and any successor of a Current Member whose nomination or
election has been approved by a majority of the Current Members then on the
Board of Directors);

                    (c)              the acquisition of beneficial ownership,
directly or indirectly (as provided in Rule 13d-3 of the Securities Exchange Act
of 1934 (the “Act”), or any successor rule), of 25% or more of the total
combined voting power of all classes of stock of the Bank or the Holding Company
by any person or group deemed a person under Section 13(d)(3) of the Act; or

                    (d)              approval by the stockholders of the Bank or
the Holding Company of an agreement providing for the merger or consolidation of
the Bank or the Holding Company with another corporation where the stockholders
of the Bank or the Holding Company, immediately prior to the merger or
consolidation, would not beneficially own, directly or indirectly, immediately
after the merger or consolidation, shares entitling such stockholders to 50% or
more of the total combined voting power of all classes of stock of the surviving
corporation.

 

 

 

 

 

Section 11.

 

No Effect on Employee Benefit
Plans or Compensation Programs.

                    Except as expressly provided in this Agreement, the
termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Bank may maintain from time to time.

          Section 12.          Successors and Assigns.

                    This Agreement will inure to the benefit of and be binding
upon the Officer, his legal representatives and estate or intestate
distributees, and the Bank and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other

--------------------------------------------------------------------------------




10

person or firm or corporation to which all or substantially all of the assets
and business of the Bank may be sold or otherwise transferred.

          Section 13.          Notices.

                    Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:

 

 

 

 

If to the Officer:

 

 

 

 

 

John R. Buran

 

 

(address)

 

 

 

 

If to the Bank:

 

 

 

 

 

Flushing Savings Bank, FSB

 

 

1979 Marcus Avenue, Suite E140

 

 

Lake Success, New York 11042

 

 

Attention: Secretary of the Bank

          Section 14.          Severability.

                    A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

          Section 15.          Waiver.

                    Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          Section 16.          Counterparts.

                    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

          Section 17.          Governing Law.

                    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles.

--------------------------------------------------------------------------------




11

          Section 18.          Headings.

                    The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

          Section 19.          Entire Agreement; Modifications.

                    This instrument contains the entire agreement of the parties
relating to the subject matter hereof and supersedes in its entirety any and all
prior agreements, understandings or representations relating to the subject
matter hereof, including the Employment Agreement dated as of January 22, 2001,
as amended and restated effective as of July 1, 2005, by and between the Bank
and the Officer. No modifications of this Agreement shall be valid unless made
in writing and signed by the parties hereto.

          Section 20.          Funding.

                    The Bank has agreed to fund certain of its obligations to
the Officer under this Agreement in a “rabbi trust”; provided, however, that all
assets used by the Bank to fund its obligations shall be part of the general
assets of the Bank and shall be subject to all claims of the Bank’s creditors.

          Section 21.          Regulatory Action.

                    (a)              Notwithstanding any other provision of this
Agreement to the contrary, this Section 21 shall apply at all times during the
Employment Period.

                    (b)              If the Officer is suspended and/or
temporarily prohibited from participating in the conduct of the affairs of the
Bank by a notice served under 12 U.S.C. 1818(e)(3) and (g)(1), the Bank’s
obligations to the Officer under this Agreement shall be suspended as of the
date of such service unless such service is stayed by appropriate proceedings.
If the charges in such notice are dismissed, the Bank shall (i) pay the Officer
all of the compensation withheld while the Bank’s obligations under this
Agreement were so suspended, and (ii) reinstate in whole any of its obligations
to the Officer which were suspended.

                     (c)             If the Officer is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Bank to the Officer under this Agreement shall terminate as of the effective
date of the order, other than vested rights of the parties accrued as of such
effective date, which shall not be affected.

                     (d)             If the Bank is in default (as defined in
section 3(x)(1) of the Federal Deposit Insurance Act), all obligations of the
Bank under this Agreement shall terminate as of the date of such default, but
this Section 21(d) shall not affect any vested rights of the Officer accrued as
of such date of default.

--------------------------------------------------------------------------------




12

                     (e)             All obligations of the Bank under this
Agreement shall be terminated, except to the extent it is determined that
continuation of the Agreement is necessary to the continued operation of the
Bank, (i) by the Regional Director of the Office of Thrift Supervision or his or
her designee (“Director”) at the time the Federal Deposit Insurance Corporation
or Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act; or (ii) by the Director at the time the
Director approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition; provided, however, that this Section 21(e) shall not affect
any vested rights of the Officer accrued as of such date of termination.

                     (f)             Any payments made to the Officer pursuant
to this Agreement or otherwise are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

                      Section 22.          Compliance with Code Section 409A.

                     (a)             Notwithstanding the provisions of sections
5(d), 7, 8 and 9, if the Officer is a specified employee within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as determined by the Board in accordance with the election made by the Bank for
determining specified employees, any amounts payable under sections 5(d), 7, 8
or 9 (and any other payments to which the Officer may be entitled) which
constitute “deferred compensation” within the meaning of Section 409A and which
are otherwise scheduled to be paid during the first six months following the
Officer’s termination of employment (other than any payments that are permitted
under Section 409A to be paid within six months following termination of
employment of a specified employee) shall be suspended until the six-month
anniversary of the Officer’s termination of employment (or the Officer’s death
if sooner), at which time all payments that were suspended shall be paid to the
Officer (or his estate) in a lump sum, together with interest on each suspended
payment at the prime rate (as reported in the Wall Street Journal) from the date
of suspension to the date of payment.

                     (b)             Payment or reimbursement of each of the
business expense payments or other reimbursements called for by this Agreement
with respect to any calendar year shall not affect the amount eligible for
payment or reimbursement in any other calendar year, and such payments and
reimbursements may not be exchanged for cash or another benefit.

                     (c)             A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Code Section 409A).

                     (d)             For purposes of Section 409A, each payment
under sections 5(d), 7, 8 or 9 (and each other severance plan payment) will be
treated as a separate payment.

                     (e)             It is intended that this Agreement comply
with the provisions of Section 409A and the regulations and guidance of general
applicability issued thereunder so as to not

--------------------------------------------------------------------------------




13

subject the Officer to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.

Signature Page Follows

--------------------------------------------------------------------------------




14

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the day and year first above written.

 

 

 

FLUSHING SAVINGS BANK, FSB

 

 

 

By: /s/ Maria A. Grasso

--------------------------------------------------------------------------------

 

Name:   Maria A. Grasso

 

Title:     Executive Vice President, C.O.O. &

 

  Corporate Secretary

 

/s/ John R. Buran

--------------------------------------------------------------------------------

 

John R. Buran


--------------------------------------------------------------------------------




15

Schedule A

Calculation of Amount Payable pursuant to Section 7(b), Clause (vi)
Assuming Termination of Employment December 1, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

Current Salary is greater of

 

 

 

 

 

 

(a)

$595,000

 

 

 

 

 

 

(b)

annual salary in effect

 

 

 

 

 

 

 

 

 

$

595,000

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(2)

Bonus is greatest of bonus paid in last 3 years before termination

 

 

 

 

 

 

(a)

$272,000     (2007 bonus)

 

 

 

 

 

 

(b)

$225,000     (2006 bonus)

 

 

 

 

 

 

(c)

$200,000     (2005 bonus)

 

 

 

 

 

 

 

 

 

$

272,000

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(3)

Amount Payable (36 month Severance Period)

 

 

 

 

 

 

     3 times [(1)+(2)]

 

$

2,601,000

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------